El Juez Asociado Señor Hutchison
emitió la opinión del tribunal.
Camilo Soto era dueño de 25 cuerdas de terreno, debida-mente inscritas en el registro de la propiedad. Segregó y vendió por escritura notarial debidamente inscrita en el re-gistro de la propiedad dos parcelas — una de 21 cuerdas y la otra de 1.75 cuerda — con un total de 22.75 cuerdas. Dio-nisio Lotti Lucliessi es boy en día el dueño, según el registro, de esas dos parcelas. Así, pues, Camilo Soto continuó en posesión de las restantes 2.25 cuerdas.
En una escritura notarial otorgada por Soto y su esposa el 7 de octubre de 1930 se bace constar que Soto, por docu-mento ella expone que la parcela de 2.25 cuerdas era el rema-a Emilia Soto por la suma de cincuenta dólares, 2.25 cuerdas situadas en el barrio Rucio, en un sitio conocido por Jayas, en Peñuelas, lindantes al este con Juan Torres y por los otros tres lados con Dionisio Lotti. En esa escritura pública Soto y su esposa ratificaron la venta anterior.
En un documento público otorgado el 25 de mayo de 1934, Emilia Soto vendió las 2.25 cuerdas a Lotti. En este docu-mento ella expone que la parcela de 2.25 cuerdas era el rema-*537líente de las 25 cnerdas arriba mencionadas, luego de efec-tuarse la segregación y venta a Lotti de las dos parcelas de 21 cuerdas y 1.75 cuerda que también se mencionan más arriba.
El registrador se negó a inscribir la venta efectuada por Camilo Soto a Emilia Soto debido a que el primero no se babía unido a ella en la subsiguiente identificación que de las 2.25 cuerdas se hizo como remanente de las 25 cuerdas.
La sección 4 de una Ley sobre Recursos contra las Reso-luciones de los Registradores de la Propiedad, aprobada el 1 de marzo de -1902 (Estatutos Revisados de 1911, sección 2183), dispone:
“Los registradores no suspenderán por defectos subsanables la ins-cripción, anotación o cancelación de ningún título. En la inscrip-ción liarán constar los defectos que contenga el título y en cualquier tiempo en que se presente la documentación para subsanarlo, se hará constar la subsanación por medio de nota marginal. ’ ’
El hecho de que Camilo Soto no se uniera en la identifi-cación de las 2.25 cuerdas previamente vendidas por él a Emilia Soto era, a lo sumo, un defecto subsanable. Franceschi v. Registrador, 13 D.P.R. 227, y Cadilla v. Registrador, 19 D.P.R. 80.
Debe revocarse la nota recurrida7
El Juez Asociado Señor Córdova Dávila no intervino.